Title: From Abigail Smith Adams to Harriet Welsh, 3 January 1813
From: Adams, Abigail Smith
To: Welsh, Harriet



Dear Harriot
Quincy Janry 3d 1813

I thank you for your care of my Letters those that I mist, which you put in the Book were found.
Mr Beal deliverd your Note. I had a Letter a fortnight Since from Adelaid in which She Says, mr Hellens Health has been the cause, why the connection is deferd I have my doubts whether it will ever take place.
Abbe mentiond to me that Eliza Guild had written you that She heard E M—was engaged to S, A or S A. to E. M—I pray you to assure her, that no such engagement exists—that there was a partiality I Suppose to be true, but Boys and Girls talk of engagements; o fie—the Lad I fear is too gay, and I know not that he cares a farthing for—more than for his Grandmother. I Should be very Sorry to find that She does for him, I think Such reports are an injury to a young Lady. they have had a Ball at Hingham on friday Evening Susan is Staying with the miss Thaxters, the Lads and Lasses in Quincy attended it, who you ask are the Lads in Quincy? Greenleaf, Smith, and Millar—the lasses Miss Glyde miss Marston two miss Greenleafs and miss A. Adams they took the Stage, Spent a pleasant Night, returnd about 4 oclock, it being so dark that they could not see thir way earlier, and as it should be all in Sober order—pretty Stif however the next day—
when your Brother is gone you must come and pass a week before you go eastward with your / Friend
A AdamsI See by the paper that Col smith is chosen a member of Congress
